Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         07-JUN-2022
                                                         12:17 PM
                                                         Dkt. 9 OGP


                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               SALLY WHAT, aka Shawn Fabio, Petitioner

                                 vs.

              THE HONORABLE CHRISTINE E. KURIYAMA,
        Judge of the Circuit Court of the First Circuit,
                State of Hawaiʻi, Respondent Judge

                                 and

                    STATE OF HAWAIʻI, Respondent.

                         ORIGINAL PROCEEDING
                       (Case No. 1PC111001135)

          ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Sally What’s, aka

Shawn Fabio’s, petition for a writ of mandamus and respondent

State of Hawaiʻi’s answer,

          It is ordered that the petition for a writ of mandamus

is granted.    The respondent judge shall:

          1.     Vacate the Amended Order Revoking Conditional

Release, filed on January 20, 2022.
          2.    Hold the evidentiary hearing required by HRS
§ 704-413(4).
          DATED: Honolulu, Hawaiʻi, June 7, 2022.
                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2